DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                           JOSEPH CUTRONE,
                               Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D17-435

                           [December 6, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dennis D. Bailey, Judge; L.T. Case No. 13-8247 CF10A.

   Carey Haughwout, Public Defender, and Ian Seldin, Assistant Public
Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and James J. Carney,
Senior Assistant Attorney General, West Palm Beach, for appellee.

                      ON CONFESSION OF ERROR

PER CURIAM.

    Joseph Cutrone appeals the court’s denial of his motion to correct
sentencing error. In the underlying prosecution, the State filed a two-
count information charging Cutrone with one count of possession of a
firearm by a convicted felon and one count of possession of ammunition
by a convicted felon. Cutrone and the State ultimately agreed that Cutrone
would enter a plea of no contest as to the charge of possession of a firearm
by a convicted felon. In exchange for his plea as to that count of the
information, the State agreed he would be sentenced to 18.15 months
imprisonment as a habitual felony offender. After Cutrone orally changed
his plea on Count I, the court accepted his plea and orally sentenced him
in accordance with the plea agreement. Later, the court issued a written
sentencing order in conformity with the agreement and the court’s oral
sentence. However, the court’s written judgment reflected a conviction as
to both counts of the information. Cutrone’s motion to correct the error
in the court’s judgment was denied, and he appeals.
   On appeal, the State concedes error. Therefore, the court’s order
denying the motion to correct sentencing error is reversed and the case is
remanded with instructions to correct the error in the written judgment.

   Reversed and remanded.

FORST, KLINGENSMITH and KUNTZ, JJ., concur.

                           *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                    2